Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This office action in response to Application Serial 16/816,609 filed.  In response to the Examiner’s office action dated August 16, 2021, Applicant amended claims 1,2,3,4, 6,7,8,9,10, 18,19. Applicant cancelled claims 5, 11,12,14,15. Applicant added claims 20-22.  The claims 1-4, 6-10, 13, 16-22 are pending in this application and have been rejected below.

Response to Amendment

Claims 1-4, 6-10, 13, 16-22 are pending in this application.  

Applicant’s arguments and amendments regarding the 35 U.S.C. 101 rejections of claims 1-4, 6-10, 13, 16-22 have been fully considered in light of the 2019 PEG, and are examined below.

Applicant’s arguments to claims 1-4, 6-10, 13, 16-22 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed December 10, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed December 10, 2021.


Claim Rejections - 35 U.S.C. 101

On pages 10, Applicant traverses as amended …claim 1 … improving the scheduling and providing the scheduling to users is an important, useful, and practical result.  … Applicant respectfully submits that, contrary to the statements in the Office Action regarding "generic computer components," the "additional elements" that can integrate an abstract idea into a practical application need not be limited to non-generic hardware or hardware at all. … , Applicant notes that Example 40 of the Revised Guidance illustrates that one method step can be the additional element that integrates an abstract idea into a practical application. For example, in Example 40, the following claim was found to be merely directed to a mental process: "A method for monitoring of traffic data through a network appliance connected between computing devices in a network, the method comprising: collecting, by the network appliance, traffic data relating to the network traffic passing through the network appliance, the traffic data comprising at least one of network delay, packet loss, or jitter; and comparing, by the network appliance, at least one of the collected traffic data to a predefined threshold." Emphasis added. However, when one more step was added to the above claim, the claim was found to be directed to a practical application. In particular, the additional step was: "collecting additional traffic data relating to the network traffic when the collected traffic data is greater than the predefined threshold, the additional traffic data comprising Netflow protocol data."  … the USPTO stated that with the addition of the collecting step that "[a]lthough each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data.... This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application." Thus, Applicant notes that the additional element added to the claim in Example 40 involves no hardware and was one additional method step. … the creation of the task schedule and the operation of the task schedule results in a practical application since the task schedule is useful and can be used by users to schedule the operation of different 

Examiner acknowledges the Applicant’s arguments. The claim 1 recite . “… create a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, for the plurality of targets in a schedule period for the task schedule, … create at least a first restriction condition, the first restriction condition being a condition for restricting a number of  tasks feasible per unit periods and a second restriction condition being a condition for restricting a length of a period between the tasks for each of the plurality of targets, and minimize or quasi-minimize the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and an output circuit configured to output the task schedule to a display which displays the task schedule on a screen. Claims 1-19 in view of the claim limitations, are directed to the abstract idea of create a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, for the plurality of targets in a schedule period for the task schedule, … create at least a first restriction condition, the first restriction condition being a condition for restricting a number of  tasks feasible per unit periods and a second restriction condition being a condition for restricting a length of a period between the tasks for each of the plurality of targets, and minimize or quasi-minimize the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and an output circuit configured to output the task schedule to a display which displays the task schedule on a screen.  Accordingly, the claims are directed to mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ … A task schedule creation apparatus for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the apparatus comprising: a memory to store information of the plurality of tasks and information of the plurality of targets; processing circuitry configured to …”, “an output circuit configured to output the task schedule to a display” in claim 1; “ …the task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to, ” in claim 2; “The task schedule creation apparatus according to claim 1 wherein the processing circuitry is further configured to,” in claim 3;  “The task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to,” in claim 4;   “the processing circuitry”, in claim 6; “The task schedule creation apparatus according to claim 1, wherein the processing circuitry”, in claim 7; “The task schedule creation apparatus”, “processing circuitry”, in claim 8; “ The task schedule creation apparatus” in claim 9;  “the task schedule creation apparatus” in claim 10, claim 13, claim 16, “a display”, in claim 18 ;  “a non-transitory computer readable medium having a computer program stored therein which causes a computer”, “a display”  in claim 19; “the task schedule creation apparatus”, “the processing circuitry is further configured”, “a display” in claim 20; “The task schedule creation apparatus”, “the processing circuitry ” in claim 21; “the task schedule creation apparatus” in claim 22; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. Adding the words “apply it” (or an equivalent) with the judicial exception, or 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h). 

Furthermore, with respect to the creating a task schedule … , creating a first objective …, create at least a first condition, and display the tasks … these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception -  See MPEP 2106.05 (g).

The claims do not recite an improvement in the functioning of the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h). 

creating a task schedule … , creating a first objective …, create at least a first condition, and display the tasks … these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception -  See MPEP 2106.05 (g).

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by  the Applicant’s specification at [page 6 lines 15-32],(describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices such as Firebase Cloud Messaging (FCM), a device, and a token). Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05 (f). 


In addition, as noted above, with respect to the creating, recreating, display, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g). 


Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);   Simply appending well-understood routine, conventional activity previously known to the industry, specified at 

Moreover, aside from the additional elements, the remaining elements of dependent claims 2-4, 6, 9-10, 13, 16, 17, 20-22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-10, 13, 16-17, 20-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 U.S.C. 103

On pages 12 -13, Applicant traverses that the '368 application, cited in the rejection of Claim 1, recites both a method and a computing device to generate (but not output) a maintenance schedule, and that the end result of each of those claims is merely the generation of the maintenance schedule … and  Applicant respectfully submits that the '368 patent fails to disclose at least a second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, for the plurality of targets in a schedule period for the task schedule, create at least a first restriction condition, the first restriction condition being a condition for restricting a number of tasks feasible per unit period, and a second restriction condition being a condition for restricting a length of a period between the tasks for each of the plurality of targets, and minimize or quasi-minimize the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period, as recited in amended Claim 1. Accordingly, Applicant respectfully submits that the rejection of Claim 1 as anticipated by the '368 patent is rendered moot by the present amendment to that claim.  Independent Claims 18 and 19 recite limitations analogous to the limitations recited in Claim 1, and are amended in a manner analogous to the amendment to Claim 1. Accordingly, for the reasons stated above, Applicant respectfully submits that the rejections of Claims 18 and 19 are rendered moot by the present amendment to those claims.  Regarding the rejection of dependent Claims 7 and 8 under 35 U.S.C. § 103, Applicant respectfully submits that the '903 patent fails to remedy the deficiencies of the '368 patent, as discussed above. Accordingly, Applicant respectfully submits that the rejections of Claims 7 and 8 are rendered moot by the present amendment to Claim 1. 
The present amendment also sets forth new Claims 20-22 for examination on the merits. No new matter is added. See formulas 5 and 6 in Equation 1 and the discussion related thereto in the specification.  Thus, it is respectfully submitted that independent Claims 1, 18, and 19 (and all associated dependent claims) patentably define over any proper combination of the '368 and '903 patents. 


Examiner respectfully acknowledges the Applicant’s arguments. The Applicant’s arguments amendments necessitate grounds for a new amendment. The claims claims 1-10, 13, 16-17, 20-22 are rejected under 35 U.S.C. 103, see below.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-4, 6-10, 13, 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recite . “… create a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, for the plurality of targets in a schedule period for the task schedule, … create at least a first restriction condition, the first restriction condition being a condition for restricting a number of  tasks feasible per unit periods and a second restriction condition being a condition for restricting a length of a period between the tasks for each of the plurality of targets, and minimize or quasi-minimize the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and an output circuit configured to output the task schedule to a display which displays the task schedule on a screen. Claims 1-19 in view of the claim limitations, are directed to the abstract idea of create a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, for the plurality of targets in a schedule period for the task schedule, … create at least a first restriction condition, the first restriction condition being a condition for restricting a number of  tasks feasible per unit periods and a second restriction condition being a condition for restricting a length of a period between the tasks for each of the plurality of targets, and minimize or quasi-minimize the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; and an output circuit configured to output the task schedule to a display which displays the task schedule on a screen.  Accordingly, the claims are directed to mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of, “ … A task schedule creation apparatus for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the apparatus comprising: a memory to store information of the plurality of tasks and information of the plurality of targets; processing circuitry configured to …”, “an output circuit configured to output the task schedule to a display” in claim 1; “ …the task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to, ” in claim 2; “The task schedule creation apparatus according to claim 1 wherein the processing circuitry is further configured to,” in claim 3;  “The task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to,” in claim 4;   “the processing circuitry”, in claim 6; “The task schedule creation apparatus according to claim 1, wherein the processing circuitry”, in claim 7; “The task schedule creation apparatus”, “processing circuitry”, in claim 8; “ The task schedule creation apparatus” in claim 9;  “the task schedule creation apparatus” in claim 10, claim 13, claim 16, “a display”, in claim 18 ;  “a non-transitory computer readable medium having a computer program stored therein which causes a computer”, “a display”  in claim 19; “the task schedule creation apparatus”, “the processing circuitry is further configured”, “a display” in claim 20; “The task schedule creation apparatus”, “the processing circuitry ” in claim 21; “the task schedule creation apparatus” in claim 22; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h). 

Furthermore, with respect to the creating a task schedule … , creating a first objective …, create at least a first condition, and display the tasks … these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception -  See MPEP 2106.05 (g).

The claims do not recite an improvement in the functioning of the computer itself or any other technology or technical field.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea.  – See MPEP 2106.05 (f)

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h). 

Furthermore, with respect to the creating a task schedule … , creating a first objective …, create at least a first condition, and display the tasks … these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception -  See MPEP 2106.05 (g).

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by  the Applicant’s specification at [page 6 lines 15-32],(describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices such as Firebase Cloud Messaging (FCM), a device, and a token). Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05 (f). 


In addition, as noted above, with respect to the creating, recreating, display, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g). 


Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);   Simply appending well-

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-4, 6-10, 13, 16, 17, 20-22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-4, 6-10, 13, 16-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6, 9-10, 13, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maity (US 8,560,368 B1)  in view of Hollis (US 2009/0,254,405 A1).


Regarding Claim 1,  (Currently Amended)

A task schedule creation apparatus  for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the apparatus comprising:  a memory to store information of the plurality of tasks and information of the plurality of targets; processing circuitry… , and minimize or quasi-minimize the first objective function under the first restriction condition and the second restriction condition or … and an output circuit configured to output the task schedule to a display which displays the task schedule on a screen. 

Maity teaches condition-based maintenance (CBM) (sometimes referred to as predictive maintenance) to determine when a machine (target) should be serviced and Maity teaches organizations are using both time-based maintenance 

Maity teaches a scheduler module 22 generates a maintenance schedule for one or more components.  The schedule modules receives time-based maintenance information associated with a component and condition-based maintenance information that identifies a determined condition of the component (target). The scheduler module uses a constraint-based scheduler to generate a maintenance schedule for the component based on the time-based maintenance information, the condition-based maintenance information, and the plurality of constraints., Maity [Figure 2], [abstract]; Maity teaches the scheduler module 22 comprises a work order that indicates that the component should be serviced. … the maintenance schedule is presented to an operator 32 in a user interface, Maity [column 6 lines 43-65]

Maity teaches CBM information may at times be consistent with the preventive maintenance guidelines (e.g., oil replacement every 7,500 miles and time based work orders) (second restriction condition)., Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 8  lines 49-55]

Maity teaches an operator 32, associated with a maintenance function 36, desires to generate a maintenance schedule. …  The operator 32 operates a computing device  38 which includes a user interface 34 that facilities the reception of input from the operator 32 and presentation of information to the operator 32. Maity [column 7 lines 1-9], [Figure 1], [Figure 6]


	Although highly suggested Maity does not explicitly teach:
“… create a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, for the plurality of targets in a schedule period for the task schedule, to create at least a first restriction condition, the first restriction condition being a condition for restricting a number of a task feasible per unit period and a second restriction condition being a condition for restricting a length of a period between the tasks for each of the plurality of targets, … the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; … ” 
Hollis teaches:
“… create a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of a period between the tasks, for the plurality of targets in a schedule period for the task schedule, … the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period; ...”

Hollis teaches equation 1 teaches an objective function summing total number of crew schedules and summing total number of vehicles routed in the time horizon. (first objective function and scheduled period/ length of a period of a task schedule).  Hollis [Equation 1]; Hollis teaches operation 506 involves optimizing a linear objective function subject to various linear equality and inequality constraints. This optimization is performed to maximize or minimize a 

“… to create at least a first restriction condition, the first restriction condition being a condition for restricting a number of a task feasible per unit period and a second restriction condition being a condition for restricting a length of a period between the tasks for each of the plurality of targets, … the second objective function under the first restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period;” 
Hollis teaches a second constraint constraining time -- constraints in equations 6 and 10 in the ref above constraint the schedule based on time horizon T (e.g. 24 hrs) -- any constraint that limits the number of crew schedules or vehicles, Hollis [Equations 2-11], [0117], [0122].


Hollis teaches a second constraint constraining time -- constraints in equations 6 and 10 in the ref above constraint the schedule based on time horizon T (e.g. 24 hrs) (first constraint and second constraining tasks -- any constraint that limits the number of crew schedules or vehicles), Hollis [Equations 2-11], [0117], [0122].
	
Hollis teaches the process then solves a linear programming problem (solveLP) (operation 518). The solving of a linear programming problem is also referred to as a call to SolveLP, which is a function in these examples. Operation 506 involves optimizing a linear objective function subject to various linear equality and inequality constraints. This optimization is performed to maximize or minimize a real function systematically by choosing the values of variables. … 

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Hollis teaches vehicle scheduling and crew scheduling. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with optimize a linear objective function subject to minimize a real function, as taught by Hollis, model a problem that is solved to attain the transportation plan, Hollis [094].



Regarding Claim 2,  (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein processing circuitry is further configured to, based on first information indicating a planned day when a higher-ranked task including the task is performed on the target, regard  implementation of the higher-ranked task as implementation of the task, and allocate the task on the planned day for the target on which the higher-ranked task is implemented on the planned day. 

[similar to claim 1] and 


Maity teaches the schedules module receives time-based maintenance information associated with a component, and condition based maintenance (CBM) information that identifies a determined condition of the component., Maity [column 2 lines 30-34].; Maity teaches prioritizing information in the generation of the maintenance schedule. Such prioritization information 



Regarding Claim 3,  (Currently Amended)

The task schedule creation apparatus according to claim 1 wherein the  processing circuitry is further configured to, based on second information indicating a planned day when the task is performed on the target, create a third restriction condition that the task is allocated to the target on the planned day, and minimize or quasi-minimize the first objective function or the second objective function under the third restriction condition.  

Maity teaches CBM information may at times be consistent with the preventive maintenance guidelines (e.g., oil replacement every 7,500 miles and time based work orders) (second restriction condition, second information)., Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 7 lines 37-42], [column 8  lines 49-55]

Maity teaches that a timed-based work order 42 identifies a first maintenance task associated task associated with the component (target). … the integration module 40 may merge the two work order  … a CBM work order 46 that indicates that a first component should be replaced on a machine (target) as a higher priority than a timed-based work order 42 that indicates a second component  on the machine 12 should undergo routine time-based preventive maintenance., Maity [column 8 lines 25-43] 

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the 

(Maity teaches merging the two work orders, and thus, Maity teaches minimize or quasi-minimize the first objective function)



Regarding Claim 4, (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein the processing circuitry is further configured to, based on third information including a planned day when other task different from the task is performed on the target task, create a fourth restriction condition that the task is not allocated to the planned day, and minimize or quasi-minimize the first objective function or the second objective function under the fourth restriction condition.

[similar to claim 3], Maity [column 7 lines 37-42], [column 8  lines 25-55]

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,500 (minimizing) miles., Maity [column 6 lines  1-12]

(Maity teaches merging the two work orders, and thus, Maity teaches minimize or quasi-minimize the first objective function)



Regarding Claim 5,  (Canceled)




Regarding Claim 6, (Currently Amended)

The task schedule creation apparatus according to claim 1, … , and create the task schedule based on the determined values of the plurality of variables.

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,000  miles (target value(s))., Maity [column 6 lines  1-12]

Although highly suggested Maity does not explicitly teach:

“… wherein the second objective function is a formula including a plurality of variables indicating whether or not the targets are allocated the tasks for each unit period in the schedule period, and the processing circuitry is further configured to solve the second objective function to determine values of the plurality of variables …”



Hollis teaches:

“… wherein the second objective function is a formula including a plurality of variables indicating whether or not the targets are allocated the tasks for each unit period in the schedule period, and the processing circuitry is further configured to solve the second objective function to determine values of the plurality of variables …”


	
Hollis teaches the process then solves a linear programming problem (solveLP) (operation 518). The solving of a linear programming problem is also referred to as a call to SolveLP, which is a function in these examples. Operation 506 involves optimizing a linear objective function subject to various linear equality and inequality constraints. This optimization is performed to maximize or minimize a real function systematically by choosing the values of variables. … The process then sets the previous improvement in the objective to be the percentage reduction in the objective obtained from solving the linear program, Hollis [094] –[095]

Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Hollis teaches vehicle scheduling and crew scheduling. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with optimize a linear objective function subject to minimize a real function, as taught by Hollis, model a problem that is solved to attain the transportation plan, Hollis [094].



Regarding Claim 9, (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein the first restriction condition includes a restriction concerning the number of the task implementable  per the unit period, for an implementation place of the task, a   

[Similar to claim 1], Maity teaches using both time-based maintenance information (first restriction condition) to generate needed service for a machine (target), and CBM information to generate work orders , Maity [column 1 lines 55-60], [abstract], [Figure 2], [Figure 4];  

Maity teaches constraints associated with maintenance (e.g., limited number of technicians, hours a day, a finite number of parts). The scheduler based on the time-based maintenance information, the condition based information, the plurality of constraints, uses the constraint based scheduler to generate a maintenance schedule, Maity [column 3 lines 20-35]; Maity teaches assimilating multiple time-based work orders and CBM –based work order, determines dependencies and … reconciles work orders to, for example, eliminate duplicative work orders…. information and the constraints associated with performing maintenance on the machines, such as available facilities (implementation place of the task), location of the machines availability of maintainers  (implementation place of the task)… and desired time frames, Maity [column 3 lines 36-45]

Maity teaches the time-based information may comprise, for example, a first work order for the component that identifies a first maintenance task (type of task) based on a predetermined preventive maintenance guideline associated with the component, Maity [column 4 lines 42-45]



Regarding Claim 10, (Currently Amended)

The task schedule creation apparatus according to claim 1, wherein a plurality of types of tasks are present, and the first restriction condition includes a 

Maity teaches time-based work orders (first restriction condition) is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 should have its oil (type of task) changed every six months or every 7,000 miles (number of times of implementation)., Maity [column 6 lines  1-12]



Regarding Claim 11, (Canceled)


Regarding Claim 12,  (Canceled)



Regarding Claim 13,  (Original)

The task schedule creation apparatus according to claim 1, wherein the unit period is one day.  

Maity teaches for example, based on CBM information, the scheduler module may alter time-based information to specify that a component should be scheduled for preventive maintenance at a later date (unit period) than the component is originally scheduled for preventive maintenance., Maity [column 2 lines 60-65]; Maity teaches the maintenance constraints are restricted by the minter workers hours of the day and location time frames., Maity [column 6 lines 43-58] 



Regarding Claim 14,  (Canceled)


Regarding Claim 15,  (Canceled)


Regarding Claim 16, (Original)

The task schedule creation apparatus according to claim 1, wherein the target is a moving vehicle.  

Maity teaches an the scheduler module… generate[s] a maintenance schedule for … a plurality of components, …that requires maintenance over time, such as a vehicle, an airplane, a helicopter, a tank, or the like.,  Maity [column 1 line 17], [column 3 lines 20-25]



Regarding Claim 17, (Original)

The task schedule creation apparatus according to claim 1, wherein the target is a vehicle.  

[same as claim 16]



Regarding Claim 18,  (Currently Amended)

A task schedule creation method for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the method comprising: 

creating a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of period between the tasks, for the plurality of targets in a schedule period for the task schedule, creating at least a first restriction condition, the first restriction condition being a condition for restricting a number of tasks feasible per unit period, and a second restriction condition being a condition for restricting a length of period between the tasks for each of the plurality of targets, minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first 6Application No. 16/816,609 Reply to Office Action of August 16, 2021 restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period, and outputting the task schedule to a display which displays the task schedule on a screen.  


[Similar to claim 1], 

Maity [column 1 lines 55-60], Maity [Figure 2], [abstract], Maity [column 10 lines 7-10]; Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 8  lines 49-55], Maity [column 7 lines 1-9], [Figure 1]

Hollis [Equations 2-11], [0117], [0122], Hollis [094] –[095]






Regarding Claim 19,  (Currently Amended) 

A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform a method for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the method comprising: creating a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of period between the tasks, for the plurality of targets in a schedule period for the task schedule, creating at least a first restriction condition, the first restriction condition being a condition for restricting a number of tasks feasible per unit period, and a second restriction condition being a condition for restricting a length of period between the tasks for each of the plurality of targets, minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first 7Application No. 16/816,609 Reply to Office Action of August 16, 2021 restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period, and outputting the task schedule to a display which displays the task schedule on a screen.

[Similar to claim 1], 

Maity [column 1 lines 55-60], Maity [Figure 2], [abstract], Maity [column 10 lines 7-10]; Maity [column 1 lines 16-22], [column 1 lines 40-46], [column 8  lines 49-55], [column 7 lines 1-9], [Figure 1]

Hollis [Equations 2-11], [0117], [0122], Hollis [094] –[095]


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Hollis teaches vehicle scheduling and crew scheduling. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with optimize a linear objective function subject to minimize a real function, as taught by Hollis, model a problem that is solved to attain the transportation plan, Hollis [094].



Regarding Claim 19,  (Currently Amended) 

A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform a method for creating a task schedule including a plurality of tasks allocated for a plurality of targets, the method comprising: creating a first objective function or a second objective function, the first objective function being a function of calculating a sum of numbers of tasks implemented for the targets for respective unit periods in a schedule period for the task schedule, and the second objective function being a function of calculating a sum of differences between (1) a target cycle of the tasks, and (2) a length of period between the tasks, for the plurality of targets in a schedule period for the task schedule, creating at least a first restriction condition, the first restriction condition being a condition for restricting a number of tasks feasible per unit period, and a second restriction condition being a condition for restricting a length of period between the tasks for each of the plurality of targets, minimizing or quasi-minimizing the first objective function under the first restriction condition and the second restriction condition or the second objective function under the first 7Application No. 16/816,609 Reply to Office Action of August 16, 2021 restriction condition to thereby create the task schedule in which the tasks are allocated to the plurality of targets for the unit periods in the schedule period, and outputting the task schedule to a display which displays the task schedule on a screen.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed to a non-transitory computer readable medium having a computer program stored therein which causes a computer to perform process, Maity discloses the computer program product as claimed [column 12 lines 44 - 60], [column 13 lines 1-32].



Regarding Claim 20,  (New) 

The task schedule creation apparatus according to claim 1 wherein … and create the task schedule based on the determined values of the plurality of variables.  

Maity teaches condition-based maintenance (CBM) (sometimes referred to as predictive maintenance) to determine when a machine (target) should be serviced and Maity teaches organizations are using both time-based maintenance information (first restriction condition) to generate needed service for a machine (target), and CBM information to generate work orders., Maity [column 1 lines 55-60]

Maity teaches the scheduler module 22 comprises a work order that indicates that the component should be serviced. … the maintenance schedule is presented to an operator 32 in a user interface, Maity [column 6 lines 43-65]

	Although highly suggested Maity does not explicitly teach:

“… the first objective function is a formula including a plurality of variables indicating whether or not the targets are allocated the tasks for each unit period in the schedule period, and the processing circuitry is further configured to solve the first objective function to determine values of the plurality of variables …”

Hollis teaches:

“… the first objective function is a formula including a plurality of variables indicating whether or not the targets are allocated the tasks for each unit period in the schedule period, and the processing circuitry is further configured to solve the first objective function to determine values of the plurality of variables …”


Hollis teaches equation 1 teaches an objective function summing total number of crew schedules and summing total number of vehicles routed in the time horizon. (first objective function and scheduled period/ length of a period of a task schedule).  Hollis [Equation 1]; Hollis teaches operation 506 involves optimizing a linear objective function subject to various linear equality and inequality constraints. This optimization is performed to maximize or minimize a real function systematically by choosing the values of variables within an allowed set. , Hollis [094],[0117], [0122]




Regarding Claim 21, (New) 

The task schedule creation apparatus according to claim 1, wherein the

Same as above 

Although highly suggested, Maty does not explicitly teach:

 “… first restriction condition includes a restriction formula that a sum of the number of tasks implemented in the unit period is less than or equal to a number of times tasks implementable in the unit period. …” 

Hollis teaches:

“… first restriction condition includes a restriction formula that a sum of the number of tasks implemented in the unit period is less than or equal to a number of times tasks implementable in the unit period. …” 

Hollis [094],[0117], [0122]




Regarding Claim 22, (New) 

The task schedule creation apparatus according to any one of claim 1, 

Same as above


Although highly suggested Maity does not explicitly teach:

“… wherein the second restriction condition includes a restriction formula that a number of tasks implemented in a period corresponding to an upper limit value of a length of period between the tasks is at least one for each of the plurality of targets….”


Hollis teaches:
“… wherein the second restriction condition includes a restriction formula that a number of tasks implemented in a period corresponding to an upper limit value of a length of period between the tasks is at least one for each of the plurality of targets. …”


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Hollis teaches vehicle scheduling and crew scheduling. It would have been obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with optimize a linear objective function subject to minimize a real function, as taught by Hollis, model a problem that is solved to attain the transportation plan, Hollis [094].



Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maity ( US 8,560,368 B1)  in view of Hollis (US 2009/0,254,405 A1) in further view of Smith (US 7,006,903 B2).

Regarding Claim 7,  

The task schedule creation apparatus according to claim 1, wherein the processing circuitry is  further configured to allocate, based on the task schedule, a plurality of operations to the plurality of targets, wherein when an operation allocatable … and recreates the task schedule under… .  and minimizing or quasi-minimize the first objective function or the second objective function under the fifth restriction condition to recreate the task schedule.

Maity teaches time-based work orders is typically based on predetermined guidelines for preventive maintenance. The guidelines may indicate that the machine 12-1 (target) should have its oil changed every six months or every 7,000  

Maity teaches the constraint-based scheduler 24 … operates to generate a maintenance schedule…. The constraint scheduler 24 considers the resources that are available, and those that are not available (block 52)., Maity [column 10 lines 7-10]

(Maity teaches merging the two work orders, and thus, Maity teaches minimize or quasi-minimize the first objective function)


Maity does not teach:
“… to none of targets among the plurality of operations is present in at least any one day in a period for the task schedule, processing circuitry is further to specify a target to which the operation cannot be allocated, … a fifth restriction condition that the task is not allocated to the target on the day …”

Smith teaches:
“… to none of targets among the plurality of operations is present in at least any one day in a period for the task schedule, the task schedule creator specifies a target to which the operation cannot be allocated, … a fifth restriction condition that the task is not allocated to the target on the day”

Smith teaches if the … maintenance scheduling assignments do not meet a decision criteria (step 318) (fifth restriction condition), then processor 106 may 


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Smith teaches maintenance scheduling proposal that corresponds to the aircraft based on information describing a possible maintenance schedule.  It would have obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with maintenance constraints and vehicle constraints, as taught by Smith, to ensure for each maintenance activity, that the candidate aircraft can be assigned to the activity based on a prescribed equipment type and maintenance type and calendar time parameters, Smith [column 9 lines 40-50].



Regarding Claim 8,  (Currently Amended)

The task schedule creation apparatus according to claim 7, wherein at least one of the plurality of operations is a first designated operation, the first designated operation is an operation to be performed before or after a first task,  and when the first designated operation… .  

Maity teaches components the rule engine function 28 may also determine a proper order for repairing components, Maity [column 6 lines 24 -25]

Although highly suggested, Maity does not explicitly teach:
“… cannot be allocated before or after the first task, the processing circuitry is further configured to determine that that the operation allocatable to none of the targets is present …”

Smith teaches:
“… cannot be allocated before or after the first task, the processing circuitry is further configured to determine that that the operation allocatable to none of the targets is present …”

Smith teaches if the … maintenance scheduling assignments do not meet a decision criteria (step 318) (fifth restriction condition), then processor 106 may generate additional aircraft routing proposals and maintenance scheduling proposals., Smith [column 13 lines 28-32];  Smith teaches dimension known as maintenance parameters , essentially affected by the maintenance scheduling of that aircraft., Smith [column 8 lines 65-38], [column 9 lines 1-5].; Smith teaches determining the flights/ maintenance activities not performed. A. Scheduled unperformed maintenance events – for each unassigned maintenance activity of a given type, determine an eligible aircraft that requires such maintenance.,  Smith teaches if the decision criteria is not met, maintenance scheduling process is repeated. Smith [column 10 lines 20-55], [column 14 lines 32-42], [Figure 3B] 


Maity teaches a scheduling module 22 receives constraints associated with providing maintenance of the machines 12 (vehicles). Smith teaches maintenance scheduling proposal that corresponds to the aircraft based on information describing a possible maintenance schedule.  It would have obvious prior to the effective filing date to combine the scheduler module using different optimization criteria to generate maintenance schedule, as taught by Maity, with maintenance constraints and vehicle constraints, as taught by Smith, to ensure for each maintenance activity, that the candidate aircraft can be assigned to the activity based on a prescribed equipment type and maintenance type and calendar time parameters, Smith [column 9 lines  40-50].




Conclusion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623